Citation Nr: 1446831	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  12-11 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for bilateral leg cramps to include as secondary to the service connected residuals of a burn.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran had active service from June 1958 to March 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida. 

These matters were remanded to the RO in December 2013 for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for bilateral leg cramps to include as secondary to the service connected residuals of a burn is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy and the claimed stressor is not related to the Veteran's fear of hostile military or terrorist activity.    

2.  There is credible supporting evidence that the claimed stressor event of sustaining burns to the right hand and leg in service due to an exploding gas burner occurred.  

3.  There is a current diagnosis of PTSD in accordance with the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 4th ed. and it is as likely as not that the diagnosis of PTSD is due to the verified stressor event that occurred in service.    



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As the Board is granting service connection for PTSD, the claim is substantiated and further discussion of VA's duties to notify and to assist is not required.

Laws and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013).

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013). 

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2013). 

In order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3, 4.7.  

Analysis: Service connection for PTSD

The Veteran asserts that he has PTSD due to stressor events when he served in the military.  The Veteran asserts that he has PTSD due to sustaining 1st and 2nd degree burns in service when a gas tank exploded.  In a January 2010 statement, the Veteran indicated that he received burns when a gas tank from a gas stove exploded when he was stationed in Puerto Rico in 1959.  He stated that he was hospitalized for 75 days.  

The service records show that the Veteran served with the U.S. Marine Corps from June 1958 to March 1962.  The service records show that the Veteran had one year, one month, and 10 days of foreign service.  The DD Form 214 indicates that his military occupation was cook.  There is no evidence that the Veteran engaged in combat with the enemy and he does not allege that he did.  

In order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A stressor need not be corroborated in every detail.  Suozzi, 10 Vet. App. at 311. 

The Board finds that there is credible supporting evidence that the claimed in-service stressor occurred.  As noted, service records indicate that the Veteran's military occupational was cook.  Service treatment records document the burn injuries the Veteran sustained in service while stationed in Puerto Rico.  Service clinical records indicate that the Veteran was hospitalized from June 1, 1959 to July 20, 1959 for treatment of burns to his right hand and leg.  The treatment record indicates that on June 1, 1959, the Veteran sustained burns to the fingers and right leg when a gas burner exploded.   Physical examination on admission revealed that the Veteran had 1st degree burns on the dorsum of the fingers of the right hand and on the lateral aspect of the right thigh.  There were second degree burns on the lateral aspect of the right lower leg and on the shin at the middle third of the same leg.  The Veteran underwent whirlpool therapy and debridement and skin graft to the right leg.  The Board finds that the Veteran's stressor event of sustaining burn injuries is verified by the service treatment records and the service records.  

There is medical evidence establishing a diagnosis of PTSD in accordance with DSM-IV.  The private psychological evaluation dated in November 2009 and the VA psychiatric examination report dated in March 2010 show diagnoses of PTSD.  

The Board finds that it is as likely as not that the diagnosis of PTSD is linked to the verified stressor event of sustaining burns in service.  There is competent and credible evidence which establishes a link between the verified stressor event and the current diagnosis of PTSD.  

The Veteran submitted in support of his claim a private psychological evaluation by a licensed psychologist, dated in November 2009.  The report indicates that the Veteran was administered the Minnesota Multiphasic Personality Inventory (MMPI 2) and underwent clinical interview to assess his overall psychological disposition.  The Veteran described the in-service stressor event of sustaining burns in service.  He indicated that when stationed in Puerto Rico in 1959, they used field ranges to cook and the ranges required gas tanks on each side.  He stated that he went to light one and it exploded.  The Veteran stated that he caught on fire and he acquired first, second, and third degree burns.  The Veteran stated that the worst burns were on his right leg and he had to have a skin graft; the graft came from his thigh.  The Veteran stated that he was hospitalized for approximately 75 days and his injuries resulted in serious medical conversations and considerations of the amputation of his leg.  He stated that his leg was black from the knee down and he referenced the painful weeks of debridement of his burns in surgical tubs.  The private psychologist related the diagnosis of PTSD to this stressor event in addition to unverified in-service stressor events that the Veteran reported.  The private psychologist stated that the Veteran reported that in his tour of military duty, several traumatic events transpired including life threatening/altering events following his burns and being a victim of an assault preceded the ambiguous mission to nowhere where he anguished throughout his three week mission.  The Veteran reported physiological and psychological reactivity to both internal and external cues that represent aspects of the original trauma and he acknowledged symptoms of sleep impairment, hypervigilance, hyperarousal, social isolation, and emotional constriction.  He remained void of close interpersonal relationships outside of his marriage.  He exhibited an appropriate vocational adjustment; however, his lack of psycho-social involvements contributed to depressive symptoms with ease of irritability and lability of moods. 

The March 2010 VA examination report indicates that the Veteran has a diagnosis of PTSD in accordance with DSM-IV.  The VA examination report indicates that the Veteran reported a traumatic stressor event.  He reported the accident in service involving the burns in 1969 in Puerto Rico. The Veteran reported that this event involved actual or threatened serious injury or death to self and caused intense fear, feeling of helplessness, and a feeling of horror.  

The Veteran also reported post service stressor events including a break-in to his barn; his stepdaughter was close to death with liver failure and his wife's suicide threats over this; there was a brush fire where he lived, his home nearly burned down, and many homes in the area burned; he watched the Challenger blow up and was instrumental with his crew in helping astronauts families; and at age 6 years, his family home burned in a fire. 
 
The VA examiner found that the Veteran met the DSM IV stressor criterion and the stressor meeting this criterion included his house burning down when he was age 6; sustaining 1st degree burns to body in service; his stepchild's near death and liver replacement; witnessing the Challenger explosion and working with crew and families; brush fires almost burned his home and the loss of homes in the area; and the break-ins to his property.  The VA examiner found that the Veteran met the DSM IV stressor criterion for a diagnosis of PTSD.  The VA examiner also indicated that the psychometric assessment scores are consistent with a diagnosis of PTSD and the psychological test results were valid. 

The VA examiner indicated that the Veteran experienced numerous traumas in his life and all of the traumas experienced can produce PTSD.  The VA examiner further noted that only one of the traumas occurred in service and the post service traumas were reported as being severe.  The VA examiner noted that after the burn accident in service, there was no documented psychiatric problems.  The Veteran left service and reported high functioning serving as a police officer, chief, and mayor.  The Veteran then worked 30 years at the Kennedy Space Center with reportedly excellent performance.  The VA examiner indicated that the Veteran's symptoms, if they existed, did not appear to have created impairment and his diagnosis has come late in life and recently.  The VA examiner further noted that the private psychologist's report failed to mention all of the Veteran's reported stressor events and an adequate PTSD evaluation for these purposes needs to look at all traumatic exposure.  The VA examiner found that the private psychologist's report appeared to be biased and solely focused on military trauma.  

The Board finds that there is competent and credible evidence that weighs in favor and weighs against the claim for service connection.  There is competent and credible evidence which links the diagnosis of PTSD to the verified in-service stressor event.  Both the November 2009 private psychological evaluation report and the March 2010 VA examination report link the current diagnosis of PTSD to the verified in-service stressor event (the accident in service in 1959 in which the Veteran sustained burns to his right hand and leg).  However, both reports link the PTSD to stressor events that are not verified or occurred before or after service.  The private psychological evaluation report linked the PTSD to unverified stressor events that occurred in service.  The March 2010 VA examination reports links the PTSD to pre-service and post service stressor events in addition to the in-service verified event.  

On this record, the Board finds that the competent and credible evidence is in equipoise as to whether the Veteran's current PTSD is linked to the verified in-service stressor event.  The competent and credible evidence shows that the verified in-service stressor event meets the DSM-IV criteria for a traumatic event and supports the diagnosis of PTSD.  There is evidence that weighs against the claim for service connection.  As noted, there is competent and credible evidence which links the diagnosis of PTSD to stressors events that are not verified or have occurred before or after active service.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3, 4.7.  In resolving all reasonable doubt in the Veteran's favor, service connection for PTSD is warranted.  The claim is granted. 


ORDER

Entitlement to service connection for PTSD is granted.  


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran is competent to report observable symptoms and a continuity of symptomatology.  Duenas v. Principi, 18 Vet. App. 512 (2004). 

The Veteran asserts that he has bilateral leg cramps due to the service-connected residuals of a burn to his right leg.  Service clinical records indicate that the Veteran was hospitalized from June 1, 1959 to July 20, 1959 for treatment of burns to his right hand and leg.  Physical examination on admission revealed that the Veteran had 1st degree burns on the dorsum of the fingers of the right hand and on the lateral aspect of the right thigh.  There were second degree burns on the lateral aspect of the right lower leg and on the shin at the middle third of the same leg.  The Veteran underwent whirlpool therapy and debridement and skin graft to the right leg.  The Veteran has current complaints of cramps in the legs.  He was afforded a VA examination of the burns and scars.  However, it does not appear that physical examination of the leg to include muscle and soft tissue was performed.  The Board finds that VA should afford the Veteran a VA examination to determine whether the Veteran has a current disability manifested by cramps due to or a residual of the burns sustained in service.  See 38 C.F.R. § 3.159(c)(4); see also McLendon; supra.

The RO should contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent VA or non-VA treatment records showing treatment of the claimed bilateral leg cramps due to the service connected residuals of a burn to his right leg.     

The RO should make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file.  The Veteran also should be informed that he may submit evidence to support his claim including any evidence of in-service treatment for his claimed disability.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide sufficient information and necessary authorization in order to obtain copies of any outstanding records of treatment by VA or non-VA health care providers for the claimed bilateral leg cramps due to the service connected residuals of a burn to his right leg.  The letter should invite the Veteran to submit any pertinent medical evidence in support of his claim. 

If the Veteran provides the necessary information and authorizations, obtain legible copies of any outstanding clinical records and incorporate them into the claims file.

2.  Schedule the Veteran for a VA muscle examination in order to determine to determine nature and likely etiology of the claimed disability manifested by bilateral leg cramps.  The claims folder must be made available to the examiner for review in connection with the examination.

All appropriate tests and studies should be accomplished with all results made available to the examiner prior to the completion of the report.  All clinical findings should be reported in detail.  The examiner should report all current diagnoses pertinent to the legs and identify any current disability manifested by leg cramps.  

a) After examining the Veteran and reviewing the relevant evidence in the claims file, the VA examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any current disability manifested by bilateral leg cramps is due to or related to injury or event of the Veteran's period of service including the burns sustained in service.  

b) The VA examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any current disability manifested by bilateral leg cramps is caused or aggravated by the service-connected residuals of burns to the right calf, knee, and thigh.   

The examiner should provide a rationale for all conclusions.  If the examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report.

3.  After completing all indicated development, readjudicate the claim remaining on appeal.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran, and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


